UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 99-6488
CHARLES THOMAS ALLEN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
      Herbert N. Maletz, Senior Judge, sitting by designation.
                           (CR-97-64-K)

                      Submitted: October 10, 2000

                      Decided: November 14, 2000

     Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Charles Thomas Allen, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, John Francis Purcell, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. ALLEN
                              OPINION

PER CURIAM:

   Charles T. Allen appeals from the denial of his Fed. R. Crim. P.
41(e) motion, seeking return of administratively forfeited currency
seized from his home. Allen alleged that the Government failed to
properly notify him of the pending forfeiture. The district court cor-
rectly determined that the motion was more properly construed as a
Fifth Amendment challenge to the forfeiture. See United States v.
Minor, ___ F.3d ___, 2000 WL 1288668 (4th Cir. Sept. 13, 2000).
Because we find that the notice was adequate, we affirm the order of
the district court.

   The Government sent three notices informing Allen that the cur-
rency had been seized and would be forfeited unless he took steps to
contest the forfeiture. The first notice was sent by certified mail to
Allen’s residence and was returned to sender unclaimed. The second
was sent by certified mail to Allen’s attorney’s* office and was
received, as indicated by the return receipt, by "Fern Spence." The
third notice was sent certified mail to the Baltimore City Detention
Center and was signed for by a Ms. Dunsen. Because we find that the
notice served on Allen’s attorney was sufficient, we will not address
the other notices sent by the Government.

   In administrative forfeiture proceedings, notice must be "reason-
ably calculated, under all the circumstances, to apprise interested par-
ties of the pendency of the action . . . . The means employed must be
such as one desirous of actually informing the absentee might reason-
ably adopt to accomplish it." See Mullane v. Central Hanover Bank
& Trust Co., 339 U.S. 306, 314-15 (1950). When holding a property
owner in custody and at the same time "desirous of actually inform-
ing" that owner of the impending forfeiture, the Government is
required to prove, not that the prisoner received actual notice, but that
the procedures employed were substantially reliable. See Minor, 2000
WL 1288668, *6.

  *This attorney represented Allen in the related, pending criminal case
for which Allen was incarcerated and awaiting trial when the currency
was forfeited.
                        UNITED STATES v. ALLEN                          3
   We find that service on Allen’s attorney was consistent with the
actions of one "desirous of actually informing" Allen of the forfeiture.
See Bye v. United States, 105 F.3d 856, 857 (2d Cir. 1997) (pretrial
detainee, whose attorney was served with notice and acknowledged
its receipt, was sufficiently notified); United States v. Cupples, 112
F.3d 318, 320 (8th Cir. 1997) (Government must prove actual notice
to either the property owner or his criminal defense counsel). In addi-
tion, the return receipt was signed by someone identifying himself as
the Addressee’s agent. While Allen belatedly suggests that Fern
Spence had no relationship with his attorney, in the district court,
Allen merely stated that he did not know Fern Spence, which, absent
further allegation that Allen was acquainted with everyone in his
attorney’s office, was not probative of whether Spence had authority
to accept service. With the evidence before it, the district court did not
err in determining that Allen’s counsel had been properly notified. In
any event, the question is not whether Allen or Allen’s counsel
received actual notice, but rather whether the procedures utilized by
the Government were reasonably reliable. We hold that service on
Allen’s attorney, which was accepted by someone purporting to be
the attorney’s agent, was sufficient and that, absent any contradictory
circumstances, the Government could reasonably assume that Allen
had been notified.

  Accordingly, we affirm the order of the district court. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED